The defendant issued a policy of insurance on the life of Willie Jenkins, naming Lucy Jenkins, his wife, as the beneficiary. The insured died and the defendant gave its check payable to Lucy Jenkins for the amount due on the policy and sent it to N.C. Wall, the defendant's agent. After the payee had endorsed the check Wall collected the whole amount and paid the plaintiff his bill for preparing the body for burial. Sometime afterwards an altercation occurred between Wall and the plaintiff in reference to a receipt for the amount paid. The plaintiff brought suit against the defendant alleging that he had been assaulted by its agent while he was acting within the scope of his authority. The defendant demurred and the trial court sustained the demurrer, being of opinion that, although it was alleged that the agent was acting within the scope of his authority the allegations of fact are inconsistent with and repugnant to this statement. In our opinion the judgment should be
Affirmed.